DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on Jun. 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,206,970; 9,655,970; 9,561,282; and 9,187,593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 41-43, 45-19, 51-52, 54-57 and 61-64 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 58-60, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Nov. 25, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Claim Rejections
All rejections pertaining to claims 44, 50 and 53 are moot because the claim was cancelled in the amendments filed on 2/25/21.
The rejections of Claims 41-57 under 35 U.S.C. 103(a) as being unpatentable over Prikoszovich (US Patent Application Publication 2002/0098238; in IDS dated Mar. 29, 2019), in view of Dadey et al. (US 2006/0210604; published: Sept. 21, 2006; in IDS dated Mar. 29, 2019) are hereby withdrawn in view of the claim amendments filed on 2/25/21 and the Examiner’s amendments herein.
	The nonstatutory double patenting rejection of:
claims 1-15 of U.S. Patent No. 10,206,970;
claim 1 of U.S. Patent No. 9,655,970;
claims 1-10 of U.S. Patent No. 9,561,282; and
claims 1-10 of U.S. Patent No. 9,187,593,
are hereby withdrawn in view of the Terminal Disclaimer filed on 6/10/21.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephanie Villano on 6/9/21.
The application has been amended as follows: 
In the Claims:
Claim 41. In line 8, “separated” is replaced with “removed”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Prikoszovich (US Patent Application Publication 2002/0098238; of record) teaches poly-lactide-co-glycolides of a linear structure in a purified state with a mean molecular weight of 25,000-100,000 Da (or 25-100 kDa) and a polydispersity of 1.2-2 ([0025]). Priskoszovich does not specifically teach wherein a copolymer fraction (MW: about 10 kDa or less) was removed from the starting PLG copolymer.
The prior art is free of any teaching or suggestion of a low-burst linear copolymer of instant claim 41; specifically one that is free of a copolymer fraction characterized by a weight average molecular weight of 10 kDa or less.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617